Case 1:20-cv-01347-MKB-SMG Document 1-2 Filed 03/12/20 Page 1 of 3 PageID #: 27




                           EXHIBIT “B”
"#"' ..."'~ CaseDEPARTMENT
                 1:20-cv-01347-MKB-SMG  Document
                             OF HEALTH AND HUMAN 1-2 Filed 03/12/20
                                                 SERVICES                           PagePublic
                                                                                         2 of Health
                                                                                               3 PageID    #: 28
                                                                                                     Service



(~
 ~}t-
                                                                                          Food and Drug Administration
                                                                                          College Park, MD 20740




     APR 1 9 2005

    Mr. Richard J. Brownell, Jr.
    Vice President
    Vanilla Products
    Virginia Dare
    882 Third Avenue
    Brooklyn, New York 11232

    Dear Mr. Brownell:

    This is in response to your letter of February 10, 2005, to the Food and Drug Administration (FDA)
    regarding our October 8, 2004, letter to Rhodia, Inc. on the labeling of a vanillin product derived by
    fermentation. You requested clarification on our response to Rhodia, Inc. because you believe that it
    may be misinterpreted. In addition, you requested further clarification on whether a vanillin product
    derived by a natural process may be used to make natural vanilla flavors.

    FDA's policy on the use of the term "natural" is that "natural" means that nothing artificial (including
    artificial flavors) or synthetic (including alI color -additives regardiess of source) has been included in or
    has been added to a food that would not normally be expected to be in the food. Additionally, we do not
    restrict the use of the term "natural" except on products that contain added color, synthetic substances
    and flavors as defined in Title 21 of the Code of Federal Regulations (CFR), section 101.22.

   As you know, on April 5, 2004, Rhodia, Inc. wrote to us requesting a letter confirming that vanillin
   derived from a natural source such as ferulic acid via a natural process such as fermentation can be
   labeled "natural vanillin" or "vanillin derived naturally by fermentation." In our October 8, 2004,
   response to Rhodia, Inc. we stated that the common or usual name of the product Rhodia, Inc. described
   in its letter is "vanillin." Further, we stated that if the product is manufactured by a natural process, we
   would not object to the use of a statement such as ''vanillin derived naturally tm-_ough fermentation"
   elsewhere on the product label because such statement indic;ates how the product was processed.
   However, the product Rhodia, Inc. described would not qualify as "natural vanillin." Thus, although we
   would not object to a statement on the label indicating that vanillin is derived naturally through a
   fermentation process, we point out that such a statement should not imply that the vanillin is a natural
   flavor or that a finished food containing it is natural.

   In your letter, you requested further clarification on whether a vanillin product derived by a natural
   process may be used to make natural vanilla flavors. The standards of identity for vanilla extract
  Case 1:20-cv-01347-MKB-SMG Document 1-2 Filed 03/12/20 Page 3 of 3 PageID #: 29


Page 2 - Mr. Richard J. Brownell, Jr.

(21 CFR 169 .17 5) and vanilla flavoring (21 CFR 169 .177) do not provide for the use of vanillin.
Therefore, vanillin may not be used to make natural vanilla flavors in such standardized foods.

If we may be of further assistance, please let us know.

                                  Sincerely yours,



                                  Catalina Ferre-Hockensmith
                                  Consumer Safety Officer
                                  Division of Food Labeling
                                    and Standards
                                  Office of Nutritional Products, Labeling
                                    and Dietary Supplements
                                  Center for Food Safety
                                    and Applied Nutrition
